            Case 1:21-cv-01593-KLM Document 1-1 Filed 06/11/21 USDC Colorado Page 1 of 1
6/11/2021                                                                        Register of Actions and Party Information
      Register of Actions
                   Filed by                       Case Number: 2021CV000122                                                 Division: 202
                   Plaintiff/Petitioner
                   Filed by
                                                     Case Type: Negligence                                           Judicial Officer: Elizabeth Beebe Volz
                   Defendant/Respondent
                   Filed by Court                 Case Caption: Yawer, Hassan v. Cornerstone                         Court Location: Arapahoe County
                                                                Homelending Inc


       Filing ID         Date Filed         Authorizer         Organization      Filing Party   Document                         Document Title                      Document Security

       N/A (Details)     05/21/2021 12:00   Non-Party          N/A               Non-Party       Return of Service               Return of Service Served on 5-21-   Public
                         AM                                                                                                      21 handing to Patrick Mathis

       N/A (Details)     05/19/2021 12:00   Shana Kloek        Arapahoe County   N/A             Summons - Issued                District Court Civil Summons -      Public
                         AM                                                                                                      Issued

       N/A (Details)     05/19/2021 12:00   N/A                N/A               Hassan Yawer    Civil Case Cover Sheet          District Court Civil Case Cover     Public
                         AM                                                                                                      Sheet for Initial Pleading of
                                                                                                                                 Complaint

       N/A (Details)     05/19/2021 12:00   N/A                N/A               Hassan Yawer    Complaint                       District Court Complaint - Civil    Public
                         AM




      Party Information
       Party Name                                             Party Type                             Party Status                         Attorney Name

       Cornerstone Homelending Inc                            Defendant                              Active                               N/A

       Hassan Yawer                                           Plaintiff                              Active                               N/A




                                                                                                                                                                                         1/1
